Citation Nr: 1750711	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
				

THE ISSUE

Entitlement to a compensable rating for postoperative bilateral pterygia, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1977 to September 1992, from July 1993 to October 2000, and from May 2008 to November 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, in pertinent part, the RO denied entitlement to service connection for bilateral eye surgery.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in December 2009.  In the NOD, the Veteran clarified that his intent was to obtain an increased rating for the service-connected bilateral pterygia, and not to service connect a separate issue.  The RO issued a Statement of the Case (SOC) in September 2011, which recharacterized the issue on appeal as entitlement to an increased (compensable) disability rating for the service connected bilateral pterygia to reflect the Veteran's intent.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in November 2011.

As a final preliminary note, the Board acknowledges that entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of every increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, as the demonstrated by the Veteran's recent work history of working overseas, and no indication of record demonstrating a material change in the Veteran's employment status, the Board finds that TDIU has not been raised in the record and will not be addressed below.





FINDING OF FACT

The Veteran does not have compensable vision loss, scarring, or other symptoms due to postoperative bilateral pterygia.


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative bilateral pterygia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.79, Diagnostic Codes (DC) 6034, 6063 to 6066, 4.118, DCs 7800 to 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Increased Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran contends that he is entitled to a compensable rating for his bilateral pterygia.  Pterygium is rated under 38 C.F.R. § 4.79, DC 6034. Under this code, the evaluation is based on visual impairment, disfigurement, conjunctivitis, etc., depending on the particular symptoms and/or residuals in the particular case.  With regard to visual impairment, the rating code typically provides for compensation only when corrected vision in at least one eye is 20/40 or worse.  38 C.F.R. § 4.79, DC 6063 to 6066.  But see 38 C.F.R. § 4.76 (detailing situations, not applicable here, in which uncorrected vision is to be used to evaluate visual impairment).

Scars are rated under 38 C.F.R. § 4.118, DC 7800 to 7804.  Compensable ratings are available under DC 7800 where there is gross distortion or asymmetry of paired features, such as the eyes, or characteristics of disfigurement, such as scars five or more inches in length or scars more than a quarter inch wide at the widest part of the scar; under DC 7801 for deep and nonlinear scars to the head, neck, or face at least 6 square inches in area; under DC 7802 for superficial scars to the head neck, or face at least 144 square inches in area; and under DC 7804 for painful or unstable scars.

Service connection for bilateral pterygia was granted in a March 1993 rating decision and a noncompensable disability rating was assigned, effective September 30, 1992.  

The Veteran returned to active duty from July 1993 to October 2000, and again from May 2008 to November 2009.  The Veteran's service treatment records from those periods of service show that the Veteran underwent eye surgery for the pterygia in 2004.  

In September 2009, prior to his discharge, the Veteran sought a higher rating for his pterygia.  Medical records were obtained that showed bilateral pterygia in 2006 and, as reported in a pathology report, recurrence of the pterygia at that time in a 2010.

A VA examination was conducted in November 2009; however, the examination report associated with this VA examination is not of record.  In the Board's prior remand, the RO was ordered to search for a copy of this examination report under the Veteran's name and several also known as (AKAs) of a similar formulation.  After this search, the RO made a formal finding that no records responsive to the request were found.  As a result, the Board finds that there is no reasonable possibility that further assistance to obtain this record would substantiate the Veteran's claim, 38 C.F.R. § 3.159(d), as well as substantial compliance with the remand directives instructing the RO to undertake the search.

A December 2009 treatment record for the eyes notes visual acuity slightly decreased since his prior visit, notes his prior surgery, and pterygia.  The vision measurements included in the treatment record are all 20/40 or better.  No additional visual abnormalities were noted.  

The Veteran was afforded a VA examination in July 2016.  The examiner noted that the Veteran's bilateral pterygium had been removed in the 2000s but was growing back again.  The Veteran uses artificial tears twice daily.  Visual acuity testing was 20/40 or better bilaterally for both corrected and uncorrected near and distance vision, except that uncorrected left eye distance vision was 20/70.  A 5-millimeter scar in the left eye and less than 1 millimeter scar in the right eye due to the pterygium surgery were noted; however, there was no indication that these scars impeded the Veteran's visual field or were unstable, painful, or disfiguring.  There was no indication of additional symptomatology related to the pterygium.

This VA examination revealed that the Veteran's eyes had been examined two years prior; however, it does not appear that any treatment record for the eyes from 2014 is present in the claims file.  Further, the Veteran and his representative have not referenced such an examination or argued as to whether or how such a report, assuming it does indeed exist, would show compensable impairment.  Therefore, the Board finds that there is no reasonable possibility that further assistance to obtain this record would substantiate the Veteran's claim.  38 C.F.R. § 3.159(d).

Given the lack of compensable visual acuity or visual field impairment, lack of painful, unstable, or disfiguring scarring, and the absence of reports of other symptomatology, the Board finds that the Veteran is entitled only to the noncompensable rating for postoperative bilateral pterygia.  Additionally, the five millimeter and less than one millimeter scars from pterygia surgery do not warrant a compensable rating.  38 C.F.R. § 4.118, DC 7800 to 7804.  While there is some visual impairment, as explained above, there is no compensable visual impairment due to pterygium.  Therefore, by a preponderance of the evidence, the Board finds that a compensable rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The RO in readjudicating this case also considered whether referral for extraschedular consideration was warranted and declined to refer the claim to the Director, Compensation Service.  38 C.F.R. § 3.321.  The Board cannot grant extraschedular ratings in the first instance, but rather must first refer the claim for extraschedular consideration to the Director of Compensation.  The Board refers claims in exceptional cases.  Exceptional cases are where there is such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See id.; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

While the Veteran's use of artificial tears might not be contemplated by the rating criteria, there is no indication of any, let alone marked, interference with employment or frequent hospitalization due to his pterygium.  Therefore, the Board also declines to refer the claim for extraschedular consideration.


ORDER

A compensable rating for postoperative bilateral pterygia is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


